Citation Nr: 1314105	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected malaria and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The denial of service connection for hypertension was confirmed and continued in a January 2009 rating decision. 

In April 2008 and March 2010, at the Veteran's request on both occasions, in lieu of formal personal hearings, he was afforded informal conferences with a Decision Review Officer (DRO) at the RO.  Informal conference reports from both occasions are of record.

In June 2011, the Veteran and his bother testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

In September 2011, the Board remanded the claim for additional development.  The requested development has been completed and the case has been returned to the Board for further appellate consideration.  

A review of the Veteran's Virtual VA electronic claims file is negative for any additional information or evidence pertinent to the issue on appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that a relationship exists between the Veteran's current hypertension and his service-connected malaria or PTSD, or that hypertension manifested during service or within a year of discharge from service.  



CONCLUSION OF LAW

The Veteran's hypertension is not proximately due to or aggravated by a service-connected disability, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in September 2011.  The Board instructed that the RO/AMC (1) provide the Veteran with corrective VCAA notice of the information and evidence necessary to substantiate his claim for service connection for hypertension on a secondary basis; (2) schedule the Veteran for a VA examination for the purpose of ascertaining the likely etiology of his hypertension, to include whether it was caused or aggravated by his service-connected psychiatric disability, and; (3) readjudicate the claim.  Subsequently, the Veteran was provided with corrective VCAA notice in October 2011, afforded an additional VA examination in November 2011, and the claim was readjudicated in a July 2012 supplemental statement of the case.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in July 2005 and October 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that fully satisfactory notice as to service connection secondary to service-connected disability, fully satisfactory notice was delivered after the claim was adjudicated.  However, the claim was subsequently readjudicated in a July 2012 supplemental statement of the case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file and all identified and available treatment records have been secured.  In this regard, the Board acknowledges the Veteran's hearing testimony to the effect that service inpatient clinical or hospital treatment records pertaining to inpatient treatment for diagnosis of fever of unknown origin, which was initially thought to be leptospirosis, have not been located.  In a September 2012 statement, he requested that records pertaining to three months of impatient treatment in "combat hospitals" in Vietnam be obtained so that in-service disabilities could be verified.

A review of the record shows that the RO requested the Veteran's service treatment records, to include records of any treatment received at the 93rd Evac Hospital in Long Binh, Vietnam and the 6th Convalescence Center from November to December 1970 for diagnosis of fever of unknown origin.  The Veteran's service treatment records, received at the RO on January 21, 1972, contain a "Clinical Record - Narrative Summary" dated January 2, 1971, showing that the Veteran received inpatient treatment at the 6th Convalescence Center from December 8, 1970 to January 2, 1971.  The record appears state that the Veteran had "fever of unknown origin thought to be leptospirosis - acute and (illegible) serum drawn."  

Given that the RO's January 1971 request for service treatment records specifically requested health records pertaining to treatment during the relevant dates, at the relevant medical facilities, and for the relevant diagnoses indicated by the Veteran, it appears that no additional service treatment records exist pertaining to the Veteran's inpatient treatment during Vietnam service.  Additionally, the representative testified during the Travel Board hearing that an extensive search for such the records was conducted but no records were found (see Hearing Transcript Pg. 50).  The Veteran's statement's of record demonstrate that he has actual knowledge that his service treatment records may be incomplete and that he does not have any relevant service treatment records in his possession.  Given the Veteran's and his representative's statements and hearing testimony, in combination with the specificity of the January 1972 records request, the Board finds that reasonable efforts have been made to obtain the Veteran's complete service treatment records.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  Additionally, the Veteran has testified that he was not diagnosed with his current hypertension until the early 1980s.  Moreover, VA examination reports of record document, consider, and do not refute the Veteran's reported history of in-service medical treatment.  In light of the foregoing, the Board finds that a remand in an attempt to obtain any in-service inpatient treatment records is not warranted.

In any event, assuming that any inpatient clinical treatment records dating from November 1970 to January 1971 are missing, the Board acknowledges that the Court has held that in cases such as this, where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the possibility of missing records, the analysis below has been undertaken with this heightened duty in mind.  The law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Additionally, as the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The examination reports taken together reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  As noted above, he provided testimony before a Decision Review Officer during informal conferences in April 2008 and March 2010, and he and his brother provided testimony before the undersigned during a Travel Board hearing in June 2011.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and explained that a favorable medical nexus opinion was needed showing that his currently diagnosed hypertension is related to or aggravated by service or service-connected disability.  It was also explained that treatment records documenting the earliest date of diagnosis of hypertension and the severity of hypertension at that time may be of benefit.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal. 

Laws and Regulations

The Veteran essentially contends that his current hypertension was caused or aggravated by his active military service or service-connected disabilities of malaria or PTSD.  He also appears to contend that he contracted an illness or disease during active service in November 1970, which was ultimately diagnosed as a fever of unknown origin, to which he reportedly nearly lost his life, and which may have predisposed him to subsequent development of hypertension.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is specifically listed.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Additionally, service connection for hypertension will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following the Veteran's date of discharge from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Note (1) of 38 C.F.R. § 4.104, Diagnostic Code 7101 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

A review of the Veteran's service treatment records shows that during a pre-induction examination in October 1969, he reported a history of high or low blood pressure.  Physical examination at that time revealed a blood pressure reading of 134/74.  He was found to be fit for military service and qualified for induction.  A stamp dated February 8, 1970, shows that no disqualifying defects or communicable diseases were noted on that date.  

During physical evaluations on March 3 and March 9, 1970, due to a reported four year history of syncopal episodes and dizziness on exertion, blood pressure readings of 150/90 were noted.  

The Veteran served in Vietnam from July 1970 to September 1971.  As noted above, the Veteran reported inpatient treatment from October or November 1970 to January 1971 due to illness with elevated blood pressure readings, severe pain, jaundice, and intravenous medical treatment.  A clinical record narrative summary dated January 2, 1971, shows that he received inpatient treatment at the 6th Convalescence Center for 21 days with diagnosis of "fever of unknown origin, thought to be leptospirosis, acute."  Also, in September 1971, he was diagnosed with falciparum malaria.  A September 6, 1971 discharge note showed that he was slow to respond to treatment with considerable nausea and vomiting, however, his temperature slowly returned to normal.  He was discharged to his unit on September 6, 1971 for convalescence due to administrative problems with separation.  Considerable weakness persisted and he had anemia of 39 percent.  He was given a temporary limited profile of no field duty and he was to be given a 15 minute block of time for rest every hour.  He was instructed to follow-up on separation.  During separation examination on September 23, 1971, a blood pressure reading of 120/80 was noted.  The Veteran also wrote that he had malaria.

In January 1972, the Veteran underwent a VA examination related to claims for service connection for malaria, fever of unknown origin, and dizzy spells.  His blood pressure at that time was 138/80.  The examiner diagnosed history of malaria in 1971 with no disease found on examination.

Post-service medical insurance records show that during a limited office visit to establish care in March 1982, the Veteran was diagnosed with essential hypertension and an electrocardiogram was performed.  

A September 1996 RO report of contact with the Veteran indicated that he wished to claim service connection for high blood pressure secondary to a blood disorder (malaria) during service.  He planned to seek medical care at the Portland VA Medical Center.  

VA treatment records show that the Veteran established VA treatment in December 1996.  He reported a history of hypertension since at least 15 years prior with blood pressure readings ranging from 150-160/90, for which he was followed by a private physician.  In August 1999, his blood pressure had not been checked and he had not received any treatment for hypertension in over a year.  His blood pressure at that time was 151/81.  In August 2000, the Veteran's blood pressure was said to be controlled with medication.  He was counseled as to proper nutrition and weight as a method of contributing to control of his blood pressure.  Significantly, PTSD and depression screens were negative in August 2000 and August 2001 and the Veteran specifically denied feeling "super alert" in the past month.  In August 2001, it was noted that he had not received any follow-up in the last year.  He reported a lot of recent stress related to being a self-employed and he drank 5 beers a day.    

In August 2003, a hepatitis C screen revealed that the Veteran had experimented with injecting or snorting drugs in the past and that he consumed 3+ alcoholic beverages a day for the last 10+years.   

In August 2003, after not being seen in the last 2+ years, it was noted that the Veteran scored 5 on a depression screen.  He was self employed in sales and reported a lot of stress, travel, and disappointment.  He smoked a lot of marijuana and drank a lot.  Diagnostic assessment was neglect of several health problems and maybe depression.  Blood pressure readings were 156/84 and 156/100.  Since he had not been seen in two years, the cause of the high blood pressure readings at that time could not be determined.  

In May 2004, it was noted that the Veteran reportedly had experienced panic attacks related to and since combat service in Vietnam.  An 18+ year history of hypertension was noted.  Following a psychiatric consultation later that day, the Veteran was diagnosed with PTSD, recurrent major depressive disorder, panic disorder, and THC and alcohol abuse.  

In June 2004, the Veteran was unsure about medication treatment for PTSD and depression due to fear that his blood pressure medication had changed his energy level and quality of life.  

In April 2005, the Veteran's blood pressure was 130/81 and said to be at target.  It was noted that he experienced stress related to work and transiency due to travel.  His PTSD was said to be very symptomatic at that time.  

A February 2007 letter contained in the Veteran's VA treatment records shows that Dr. TGC, M.D., who is the Veteran's VA primary care physician since February 2005, stated that it is his best judgment that the majority of the Veteran's current symptoms are the result of many years of untreated PTSD resulting from his combat experiences in Vietnam.  He stated that given the available records, he could not make any judgment as to whether the in-service diagnosis of fever of unknown origin is currently contributing to any of his health problems.  

In January 2008, the Veteran was admitted to inpatient physical rehabilitation for supportive care and rehabilitation following laparoscopic nephrectomy from December 2007 to January 2008, in part, due to lack of housing.  Significantly, his hypertension during that time was well controlled, even with a cut in one of two blood pressure medications taken for treatment of his hypertension at that time.  It was unclear why he was chronically on the medication that the dosage was reduced.

In February 2008, his hypertension was "just at target" at 139/87.  It was noted that his blood pressures during inpatient physical rehabilitation were all in the well controlled range.  It was suspected that the increase was related to "the same issues as in the past: PTSD and day to day adherence."  A psychiatric treatment note dated on the same day indicated that he remained significantly symptomatic for PTSD with irritability, intrusive thoughts, nightmares, flashbacks and difficulty tolerating any stress at all or staying on track with constructive activity.

The Veteran underwent a VA examination in February 2008.  Electronic treatment records and the claims file were available and reviewed in conjunction with the examination.  The Veteran indicted that he was concerned about what he described as a fever of unknown origin, for which he stated that he was hospitalized from October 1970 through January 1971.  His symptom complex included fevers, severe myalgias, and diffuse pain.  Treatment included intravenous treatment with fluids and he believed intravenous medication.   Work-up at that time was not revealing of any particular diagnosis.  The Veteran believed that his residuals from service included intermitted recurrent fevers and chills, which he had at most once a year.  He had not had a recurrence or diagnosis of malaria since 1971.  He reported a history of hypertension since the episode of fever of unknown origin during service, however, he did not seek treatment for it until 1980 when he was put on blood pressure medication.  He reportedly knew that he had hypertension in the 1970s because when he sought treatment intermittently for other problems, he was told he had high blood pressure however, he was not formally treated for hypertension until 1980.  Otherwise, the Veteran stated that he had overall "diminishment" described as symptoms of nausea, headaches, dizziness, fainting, abdominal pain, and panic attacks.  

The February 2008 examiner noted that objective data revealed a diagnostic assessment of hypertension of over 18 years, which would put it at about 1989.  Following a review of the record, VA treatment records, laboratory data, radiographic findings, and physical examination of the Veteran, the examiner diagnosed (1) essential hypertension since at least 1996 according to VA treatment records and since the 1980s according to his documented history; (2) Falciparum malaria treated in service in September 1971 which was resolved without any objective documented recurrence, and; (3) fever of unknown origin during service.  The examiner noted that essential hypertension is a very common diagnosis in adults, and stated that this is likely the type of hypertension that the Veteran has given that there was no indication of abnormal renal function indicating a renovascular cause.  She also noted that heavy alcohol use is often associated with hypertension.  She opined that the Veteran's hypertension is not in any way associated with his diagnosis of malaria during service in September 1971.  She reasoned that malaria does not generally cause hypertension and they are two separate and unrelated conditions.  Additionally, the Veteran did not appear to have any specific residuals from malaria.  The examiner noted that the Veteran was very adamant about his belief or concern that his hypertension is caused by his fever of unknown origin during service.  She stated that by the same rationale, essential hypertension is not known to come from any type if febrile episode and it is not generally related to any type of febrile episode.  Further, she stated that there is no objective data, medical rationale, or objective information that could tie any current residuals to his fever of unknown origin or malaria during military service.  

During the April 2008 informal conference, the Veteran clarified that he was hospitalized from October 1970 to the first week of December 1970 for high fever, which was believed to be leptospirosis at the time.  He indicated that from the First week of December 1970 to January 1971, he was on convalescence at Cam Rahn Bay.  HE indicated that the high fever was prior to and separate from malaria which was diagnosed in September 1971.  He believed hypertension developed in associated with the high fever experienced from October to December 1970.  

In December 2008, the Veteran was afforded an additional VA examination.  The claims file was extensively reviewed.  It was noted that he was diagnosed with falciparum malaria during service in September 1971.  The examiner stated that type of malaria, falciparum, does not deposit hypnocutes into the liver, therefore, it does not have a relapse because there is no long-term parasitic infection.  His liver and renal function were still within normal limits.  As far as current symptoms, the Veteran believed that hypertension and other ailments and problems during life were associated with this.  He was very clear to point out that he felt that this was not from malaria itself but from prior fever of unknown origin described in prior reports.  

During physical examination in December 2008, the Veteran indicated that he had not taken his blood pressure medication that day and his blood pressure was 157/103.  Laboratory results were reflective of normal kidney and liver function and CT scan of the abdomen in July 2008 was within normal limits with the exception of a simple cyst in the liver.  A malaria smear was negative.  Diagnostic impression at that time was status post malaria infection.  As to the Veteran's contentions that his hypertension is secondary not necessarily to malaria, but a previous fever that he had which he felt predisposed him to malaria, the examiner stated that there is no evidence that hypertension is a result of febrile illness.  She indicated that she examined the claims file very thoroughly for elevated blood pressure readings that could possibly merit a diagnosis of hypertension during service, and although here were two blood pressure readings of 150/90 on March 3 and March 7, 1971, other blood pressure readings during service of 134/74 on enlistment examination in October 1969, and 120/80 on separation examination in September 1971, following the earlier elevated blood pressures in March 1971 were within normal limits.  Thus, she opined that no diagnosis of hypertension could be made during service.  In addition, that given that the September 1971 normotensive reading was nine months after his fever of unknown origin, the Veteran's theory that the fever of unknown origin had "given him" hypertension was invalidated.  

An August 2009 mental health note shows that the importance of skills for dealing with extremely stressful situations and learning to calm himself to reduce physical effects of chronic stress, such as high blood pressure which he has had since service in 1971, was discussed.  The Veteran was convinced that prior traumatic brain injuries affected his ability to modulate symptoms.  Organic causes of hyperarousal symptoms could not be ruled out until the Veteran stopped using marijuana.

During the March 2010 informal conference, the Veteran stated that his hypertension is a direct result of when he was hospitalized for three months during service for a fever, dizziness, fainting, and malaria.  The Veteran showed a duplicate copy of the 1972 rating decision that granted service connection for malaria and denied service connection for residuals from the fever, dizziness, and fainting spells.  He was advised that the VA examiner was advised of that fact and but did not link his hypertension to service.  He was advised that a positive medical opinion was needed to grant service connection for hypertension.  The Veteran stated that he was first diagnosed with hypertension in the 1980s.  

In May 2010, a primary care note indicated that hypertension was above target initially but it was at target after he had a chance to talk and "vent."  It was noted that there was a labile element related to mental health issues and he needed to ensure daily adherence with medication.  It was noted that there was room to increase a medication use for treatment of blood pressure and hyperarousal symptoms if psychiatry felt it would be helpful for arousal symptoms.  Later, the Veteran stated that he was having more problems with situational blood pressure and heart rate elevation which occurs when he is upset with compensation and pension and mental health providers (MHP).  He stated that so long as he is not confronted with things that agitate him most (i.e., ongoing legal problem, ongoing struggle with compensation and pension, and ongoing differences in opinion with MHP, he is able to keep his blood pressure and heart rate under control.  

In July 2010, the Veteran's primary care physician stated that the Veteran's hypertension at that time was above target on arrival, which he opined was almost certainly due to PTSD hyperarousal symptoms.  It was noted that he would benefit from a higher dose of medication that was used to control both arousal and blood pressure, but he declined. 

In June 2011, the Veteran and his brother provided testimony at a Travel Board hearing before the undersigned.  They testified that the Veteran was hospitalized during service for malaria and fever of unknown origin.  The Veteran testified that when he was hospitalized for fever of unknown origin, he was unconscious for at least 8 days, nearly died, and received intravenous medication in both arms.  He stated that he had liver complications and was jaundice with blood shot eyes.  He stated that his red blood cell count was in the teens.  He stated that it was not just a fever of unknown origin but it was an illness or disease that has caused future health problems.  He was reportedly told during service that he would have future complications related to illness during service.  The Veteran's brother testified that he has had chronic health problems since military service.  He stated that while he was on a limited physical profile, which is dated immediately following his diagnosis with malaria, that he had elevated blood pressure at that time but it would subside after the infection cleared.  He reported problems with high blood pressure since military service and looking back, he knows that he had hypertension through the 1970s.  However, he did not see a doctor for diagnosis or treatment for hypertension until in or around 1980.  He stated that his blood pressure was so high at that time, approximately 190/120, that the doctor would not let him leave the office without starting medication.  He stated that he was diagnosed with PTSD in 2003.  He denied any prior psychiatric diagnosis but stated that looking back, knows that he has had symptoms of PTSD since military service.  He stated that none of his physicians had suggested that PTSD may impact his hypertension, however, his representative indicated that VA was in the process of doing a study on a possible relationship between hypertension and PTSD.

In accordance with the Board's September 2011 remand, the Veteran underwent an additional VA examination in November 2011.  The examiner noted that the Veteran was diagnosed with hypertension in the 1980s.  The Veteran stated that on discharge, he was given a diagnosis of "malaria plus."  He indicated that he was also treated for a fever of unknown origin during service separate from malaria and that he was told hat hypertension is common with fevers like had during service but that it would diminish over time.  He reported elevated blood pressure since discharge but stated that he was not formally diagnosed with hypertension until sometime in the 1980s.  He believed his hypertension is the result of the fever of unknown origin during service.  Treatment for hypertension at the time of examination was atenolol 25 mg and lisinopril.  Blood pressure readings during examination were 174/100, 156/86, and 160/89.  

Following review of the claims file and examination of the Veteran, the examiner noted that VA treatment records showed the Veteran appeared for blood pressure monitoring on more than one occasion without having taken his medication.  Additionally, he indication that he had not taken his blood pressure medication on the day of the examination.  Although clonidine was still listed as a current medication, the Veteran stated that he stopped the medication more than a month ago.  The examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  She reasoned that a review of the medical literature failed to reveal definitive evidence of a causative link between PTSD and hypertension.  She stated that several reviews of the literature suggest that there may be a link but a true connection had not been established.   She stated that the Veteran's treatment records showed wide variability in his blood pressure readings over time and she observed that there are documented nurse blood pressure checks where it is noted that he had not taken his blood pressure medication.  Also, on the day of this examination, the Veteran had not taken his blood pressure medication.  She observed that at the time of examination, he was on relatively low doses of two blood pressure medications having stopped clonidine.  She stated that the record demonstrating missed doses and his missed doses on the day of this examination suggest that the variability in blood pressure control may be due to medication noncompliance and not hyperarousal.  Thus, she opined that the Veteran's hypertension is less likely than not caused by or a result of PTSD and hypertension clearly and unmistakably has not been aggravated beyond its natural progression by his PTSD.  

After carefully reviewing the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for hypertension.

As to whether the Veteran developed hypertension during service, the Board notes that while the Veteran had two elevated blood pressure readings of 150/90 in March 1970, as noted by the December 2008 VA examiner, a subsequent blood pressure reading on separation examination in September 1971 was within normal limits.  The Board also finds probative that the elevated blood pressure readings in March 1970 were not accompanied by any indication of an actual diagnosis of hypertension.  While the Veteran has testified that missing service treatment records will show further elevated blood pressure readings while he was ill with malaria and/or illness that was ultimately diagnosed as a fever of unknown origin, he himself testified that he was told that high blood pressure readings at that time(s) were related to infection and would subside along with the infection and illness.  Moreover, the December 2008 VA examiner found that the two elevated blood pressure readings noted in March 1970, given that blood pressure readings on enlistment and separation examinations were within normal limits, it could not be concluded that hypertension manifested during the Veteran's active military service.

Additionally, there is no evidence that the Veteran's currently diagnosed hypertension was manifested to a degree of 10 percent or more within one year of his discharge from active service.  Indeed, during VA examination in January 1972, his blood pressure was 138/80.  Thereafter, the Veteran admittedly did not seek treatment or evaluation or treatment for hypertension until 1980 at the earliest.  While the Veteran testified that he knows that he had hypertension in the 1970's, the Board finds that the Veteran is not competent to make this conclusion and the Board further finds his assertion to the effect that he had hypertension in the 1970s to be not credible.  As noted above, diagnosis of hypertension requires findings of specific numeric blood pressure readings and initial diagnosis for VA purposes requires that hypertension must be confirmed by readings taken two or more times on at least three different days.  In this regard, there is no indication that the Veteran had an at home blood pressure monitor in the 1970s.  Indeed, VA treatment records show that he was requested on multiple occasions since 1996 to keep a log of his at home blood pressure readings, which he did not do.  Further, during the Travel Board hearing, the Veteran testified that after he attempted to seek VA medical treatment in the 1970s, however, due to a bad experience where he was reportedly told that he was not sick, he admittedly did not seek medical treatment until a girlfriend convinced him to do so in approximately 1980, approximately nine years after his discharge from service.  

In light of the foregoing, the Board finds that even accepting as true the Veteran's contentions as to the course of his in-service inpatient treatment for both malaria and illness or disease diagnosed as fever of unknown origin associated with elevated blood pressure readings, his service treatment records do not show that he manifested chronically elevated blood pressure readings during service.  

Furthermore, as explained above, the Board finds that there is simply no credible evidence that hypertension manifested to a degree of 10 percent or more within one year of the Veteran's discharge from service.  Thus, presumptive service connection for hypertension is not warranted.

The Board also finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is caused or aggravated by his service-connected malaria, to include his prior fever of unknown origin for which he reportedly received inpatient treatment from November 1970 to January 1971, or his service connected PTSD.  

As noted above, the Veteran clearly has a current diagnosis of hypertension for which he has received treatment with two to three medications since 1980.  Service connection was granted for malaria in January 1972.  Significantly, however, a 0 percent disability rating was assigned when no disease was found on examination in January 1972.  The Veteran's blood pressure at the time of the January 1972 examination was not reflective of hypertension.  Treatment records and examination reports dating through the present time indicate that the Veteran has not had a recurrence of malaria since September 1971.  Moreover, as noted above, none of the VA examiners have found any relationship between the Veteran's service-connected malaria or his fever reportedly associated with elevated blood pressure readings during service, and his currently diagnosed hypertension.  The examiner's provided supporting rationales for the conclusions reached, which are supported by the medical evidence of record.  Moreover, in a February 2007 statement, the Veteran's treating primary care VA physician since February 2005, Dr. TGC, M.D., stated that given the available records, he could make any judgment as to whether the Veteran's in-service diagnosis of a fever of unknown origin is contributing to any of the Veteran's current health problems.

Similarly, the November 2011 VA examiner opined that the Veteran's hypertension is less likely than not caused or aggravated by his service-connected PTSD.  She indicated that her review of the medical literature indicated that a causal relationship had not been established between PTSD and hypertension.  She acknowledged that the Veteran's blood pressure readings during the course of the appeal varied greatly, however, she attributed this to the Veteran's noncompliance with medication as opposed to aggravation by his service-connected PTSD.  This conclusion is supported by numerous instances documented in VA treatment records dating since 1996 that the Veteran was not compliant with medication for management of his hypertension.  Indeed, he frequently went years without any follow-up blood pressure readings or medication for treatment of hypertension between 1996 and 2003.  Thereafter, there are frequent notes indicating that the Veteran did not refill his blood pressure medications, that he had forgotten them while on travel, or that he could not obtain a refill due to his inability to appear for an in person consultation due to his occupation as a traveling salesman.  

Further, it is significant to note that VA treatment records dated in 2000 and 2001 show negative PTSD and depression screens, to include the Veteran explicitly stating that he did not experience symptoms of hyperarousal in the last year.  The Veteran's first positive depression screen was noted in August 2003, more than 20 years following his diagnosis with hypertension.  Following an interview of the Veteran, his primary care physician at that time stated that the he had probably been clinically depressed for most of the last year.  During a May 2004 psychiatric consultation, it was noted that the Veteran had experienced symptoms of PTSD since military service that were exacerbated during times of stress, most recently in the last year or two due to worsening job, finances, health stressor, and work events.  

The Board has considered the February 2007 letter in which Dr. TGC, M.D., indicated that it is his best judgment that the majority of the Veteran's current symptoms are the result of many years of untreated PTSD resulting from his combat experiences in Vietnam.  Given the vagueness of this opinion, however, which refers only to "current symptoms" instead of identifying a specific diagnosis such as hypertension, and the lack of any supporting rationale, the Board finds that this opinion is of no probative value to this claim.  

In summary, the Board finds that when reviewing the record as a whole, the VA medical opinions provided by the VA examiners are the most probative evidence of record concerning the etiology of the Veteran's hypertension as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet App 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the finder of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that the statements as to possible relationships between the Veteran's hypertension and service/service-connected disabilities are etiological questions unlike statements as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  In this circumstance, the Board gives more credence and weight to the VA examination reports, which have already been noted to be of high probative value, as they were rendered by medical professionals with reference to the medical literature.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, to include as secondary to malaria and PTSD, is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


